                 Case 2:19-cr-00259-JCC Document 4 Filed 12/26/19 Page 1 of 1




 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,                            No. CR19-259 JCC

 9
                    Plaintiff,
                                                          NOTICE OF APPEARANCE OF
10          v.                                            COUNSEL

11   RYAN HERNANDEZ,

12
                    Defendant.

13

14          Please take notice that Christopher Black of Black Law, PLLC hereby enters his

15   appearance as counsel in this matter for defendant, Ryan Hernandez, and requests that all future

16   papers and pleadings, except original process, be directed to the below-noted address.

17          Respectfully submitted this 26th day of December, 2019.
18                                                BLACK LAW, PLLC
19

20                                                s/ Christopher Black
                                                  Christopher Black
21                                                Attorney for Ryan Hernandez
                                                  Black Law, PLLC
22                                                705 Second Avenue, Suite 1111
                                                  Seattle, WA 98104
23
                                                  Phone:        206.623.1604
24
                                                  Fax:          206.658.2401
                                                  Email:        chris@blacklawseattle.com
25

      NOTICE OF APPEARANCE OF COUNSEL                                 BLACK LAW, PLLC
      (Ryan Hernandez; No. CR19-259 JCC) - 1                  705 Second Avenue, Suite 1111
                                                                   Seattle, WA 98104
                                                            206.623.1604 | Fax: 206.658.2401
